GtEANG-ee, J.
— The only question in this case is as to the sufficiency of the testimony to sustain the verdict ; appellant urging that the record shows that it is the resalt of passion or prejudice. It is not a case in which there is no conflict in the testimony; but, judging from the record before us, it largely preponderates in favor of the plaintiffs. Of course, the record does not always present the testimony in its true light, or enable us to know its real value; nor is it designed in law actions that we shall settle questions of fact from substantial conflicts of testimony. The cause has been three times tried in the district court. The first- judgment was reversed in this court on error as to the admission of testimony. The district court set aside the verdict at the second trial, as we understand, because of the insufficiency of the testimony. The district court *369at the last trial refused to set it aside for tliat reason. The three findings of the jury have been for the defendant.
We have held that where there are successive verdicts for the same party, and the district court finally refuses to set aside the verdict because of the insufficiency of the evidence, it requires a strong case of “ abuse of judgment” on the part of the jury to justify our interference. Burlington Gaslight Co. v. Greene, 28 Iowa, 289. And see, also, Penn v. McLaughlin, 36 Iowa, 538; Hollenbeck v. City of Marshalltown, 62 Iowa, 21. We think that, in view of the testimony on which the case was submitted, and the successive verdicts for the defendant, we should not interfere. A discussion of the testimony would be oí no use, and the judgment below must be Affirmed.